DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in this application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Amendment
This office action is responsive to the amendment filed on November 20, 2021.  As directed by the amendment: claims 1-5 and 7-14 have been amended, claim 6 has been canceled.  Thus, claims 1-5 and 7-14 are presently pending in the application.
The Examiner also acknowledges Applicant’s substitute specifications (both clean and marked-up copies), as well as the statement regarding new matter in accordance with 37 C.F.R. 1.125.

Claims 1-5 and 7-14 are allowed based on the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Franco Serafini on January 24, 2022.

The application has been amended as follows: 

In claim 1 line 18, the term “and having a predetermined width” has been changed to --and said slots having a predetermined width--.

In claim 1 line 24, the term “a tightening ring,” has been changed to --a tightening ring, and--.

In claim 4 line 5, the term “wherein the appendages have such a length” has been changed to --wherein the appendages have a length--.

In claim 11 lines 16-17, the term “a crown of flexible axial tongues, radial teeth” has been changed --a crown of flexible axial tongues with radial teeth--.



In claim 12 line 6, the term “coupled to the supporting wall” has been changed to --coupled to the diaphragm valve--.

In claim 14 line 7, the term “said method comprising” has been changed to --said method comprising the steps of--.

In claim 14 line 10, the term “mechanically engaging” has been changed to --whereby mechanically engaging--.

Please replace Para. [00103] of record with the following substitute paragraph:

--As it is apparent from figures 5 to 7, in the opening 30 a disk 130’ is restrained in coaxial position, which disk is constituted by the same material as the seal part 3. The disk 130’ has a diameter smaller than the diameter of the opening 30 and forms an annular slit 230 with the edge thereof. The disk 130’ is restrained in a centered position with respect to the opening 30 thanks to two material bridges 330 reciprocally diametrically opposite.--

Please replace Para. [0111] of record with the following substitute paragraph:



Please replace the abstract of record with the following substitute abstract:

--A diaphragm or non-return valve is disposed in a supporting wall and includes a diaphragm plug and a valve seat having a passage opening surrounded by a continuous surface for sealing adhesion contact of a sealing lip of the diaphragm plug. The diaphragm plug is made as one piece and is of the same elastic, flexible material as the supporting wall, from which the diaphragm plug is separated along its perimetric edge by slots having a predetermined length. The diaphragm plug and the supporting wall are connected by at least two material bridges provided on opposite sides of the perimetric edge of the diaphragm plug, and the valve seat is configured as a shaped plate locked to the supporting wall in a position coincident with the diaphragm plug by a tightening ring, the valve seat and the tightening ring being engaged by elements passing through at least part of the slots.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least wherein the diaphragm plug is made in one piece with and of the same material as the supporting wall, the diaphragm plug being separated along its perimetric edge from said supporting wall by slots delimiting said perimetric edge and having a predetermined width, wherein at least two material bridges provided on opposite sides 
The closest prior art of record includes Feng (US 5,564,130) who teaches a diving mask including a supporting wall, a diaphragm valve including a diaphragm plug, a valve seat and a tightening ring; but does not teach the diaphragm plug made in one piece with the supporting wall and connected to the supporting wall by at least two material bridges.
The closest prior art of record also includes Lan (US 5,890,234) who teaches a divers’ mask including a supporting wall, a diaphragm valve including a diaphragm plug and a valve seat; but does not teach the diaphragm plug made in one piece with the supporting wall and connected to the supporting wall by at least two material bridges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785